J-A06017-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TIMOTHY W. MOCK AND TRACY A.               :    IN THE SUPERIOR COURT OF
    MOCK                                       :         PENNSYLVANIA
                                               :
                        Appellants             :
                                               :
                                               :
                v.                             :
                                               :
                                               :    No. 905 WDA 2021
    ROBERT D. ADAMS AND KAREN J.               :
    ADAMS, RICHARD L. CAMPBELL,                :
    ESQUIRE, CAMPBELL, MILLER,                 :
    WILLIAMS, BENSON, ETTER &                  :
    CONSIGLIO, INC., F/K/A MILLER,             :
    KISTLER, CAMPBELL, MILLER,                 :
    WILLIAMS & BENSON, INC.                    :

                   Appeal from the Order Entered July 6, 2021
                In the Court of Common Pleas of Bedford County
                       Civil Division at No(s): 2011-00665


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY SULLIVAN, J.:                         FILED: FEBRUARY 24, 2022

        Timothy W. Mock and Tracy A. Mock (“the Mocks”) appeal from the order

granting partial summary judgment in favor of Robert D. Adams and Karen J.

Adams (“the Adamses”), Richard L. Campbell, Esquire (“Campbell”), and

Campbell, Miller, Williams, Benson, Etter & Consiglio, Inc., f/k/a Miller, Kistler,

Campbell,     Miller,   Williams     &   Benson,   Inc.   (“law   firm”)   (collectively

“Appellees”). We quash the appeal.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A06017-22



      Given this disposition, we briefly summarize the factual history of this

appeal.   The Mocks sold their business to the Adamses.          The Adamses

defaulted on promissory notes related to the sale, and the Mocks entered two

confessed judgments against the Adamses.         In 2007, the Mocks and the

Adamses entered into an agreement for the Adamses to transfer the business

back to the Mocks, and for the Mocks to mark the confessed judgments against

the Adamses as satisfied.

      The Mocks commenced the underlying action and claimed the Adamses

breached the 2007 agreement by failing to pay certain tax debts owed by the

business before the Mocks entered satisfactions of the confessed judgments.

The Mocks also asserted claims of promissory estoppel and negligent

misrepresentation against the Adamses’ attorney, Campbell, and vicarious

liability against Campbell’s law firm.

      The parties filed cross-motions for summary judgment, which the trial

court denied.    On November 9, 2020, the Adamses filed a motion for

reconsideration of the denial of their summary judgment motion. On July 6,

2021, the trial court entered a partial summary judgment order which

precluded the Mocks from seeking damages for the entire amounts of the

confessed judgments. The order left intact the Mocks’ claims concerning the

tax debts.

      On July 16, 2021, the Mocks filed an application for a determination of

finality pursuant to Pa.R.A.P. 341(c), which the trial court granted on July 26,

2021. In its order, the trial court stated it was amending the July 6, 2021

                                         -2-
J-A06017-22



order, upon a determination that it was “a final order for purposes of [the

Mocks] being able to take an appeal pursuant to Pa.R.A.P. 341(c).” Order,

7/26/21.

       We initially consider whether we have jurisdiction over this appeal. See

Bailey v. RAS Auto Body, Inc., 85 A.3d 1064, 1067-68 (Pa. Super. 2014)

(noting that we may consider whether an order is appealable sua sponte).

Generally, “an appeal may be taken as of right from any final order of a

government unit or trial court.” Pa.R.A.P. 341(a).1 A final order is “any order

that (1) disposes of all claims and of all parties; or . . . (3) is entered as a final

order pursuant to paragraph (c) of this rule.” Pa.R.A.P. 341(b).

       The Order in question, which granted partial summary judgment in favor

of Appellees, is not a final order as it does not dispose of all claims or all

parties. In fact, all claims and parties remain, and the order only dismissed a

portion of the damages. Nevertheless, Rule 341(c) provides a mechanism by

which a non-final order may become appealable where the trial court expressly

determines “an immediate appeal would facilitate resolution of the entire

case.” Pa.R.A.P. 341(c). In making such a determination, the trial court must

consider: (1) whether there is a significant relationship between adjudicated

and unadjudicated claims; (2) whether there is a possibility that an appeal

____________________________________________


1  Other bases for this Court’s jurisdiction include an appeal from an
interlocutory order as of right, see Pa.R.A.P. 311; from a collateral order, see
Pa.R.A.P. 313; or from an interlocutory order by permission, see Pa.R.A.P.
312, 1311, see also 42 Pa.C.S.A. § 702(b). However, those provisions do
not apply to the present order.

                                           -3-
J-A06017-22



would be mooted by further developments; (3) whether there is a possibility

that the court or administrative agency will consider issues a second time; and

(4) whether an immediate appeal will enhance prospects of settlement.

Pa.R.A.P. 341, Note; see also Bailey, 85 A.3d at 1069 (noting that a court

“must consider all four factors when making a determination of finality”)

(citation omitted).

      Here, the trial court’s determination of finality did not include an express

determination that an immediate appeal would facilitate resolution of the

entire case. See Bailey, 85 A.3d at 1070. Nothing in the record indicates

that the trial court considered any of the factors necessary for a determination

of finality. Our review reveals no basis to conclude that (1) the trial court’s

decision to strike certain areas of damages bore a significant relationship to

the unadjudicated claims of liability; (2) further developments would render

the damages issues moot; (3) a later appeal from a final order would create

an injustice; and (4) an immediate appeal would enhance the prospects of

settlement.   Accordingly, we conclude that the trial court’s Rule 341(c)

certification does not establish this Court’s jurisdiction, and we quash this

appeal. See Bailey, 85 A.3d at 1070.

      Appeal quashed.




                                      -4-
J-A06017-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2022




                          -5-